Citation Nr: 0822839	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  97-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial, compensable evaluation for 
sinusitis prior to March 15, 2000.

3. Entitlement to an initial evaluation in excess of 30 
percent for sinusitis from March 15, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in March 2000 
and June 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

In August 2002, the Board referred these claims to the Case 
Development Unit so as to afford the veteran a neurological 
examination and an ear, nose, and throat examination.  In 
August 2003, the Board remanded the veteran's claims to 
obtain complete medical records, ensure proper notification, 
and to afford the veteran a chance to respond to any new 
evidence.  The veteran's claims were remanded again in May 
2006 for the purpose of ensuring proper notice and to obtain 
a VA sinus examination.


FINDINGS OF FACT

1.  The veteran's headache disorder did not have its onset in 
service nor is it otherwise attributable to service.  

2.  Prior to March 15, 2000 he veteran's symptoms of 
sinusitis were manifested by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

3.  From March 15, 2000, the veteran's symptoms of sinusitis 
are manifested by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.





CONCLUSIONS OF LAW

1.  The veteran's headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for an initial 30 percent evaluation for 
sinusitis from March 15, 2000, have been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, Diagnostic Code 
6513 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for sinusitis from March 15, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Part 4, 
Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from a claim 
for entitlement to service connection for a migraine headache 
condition, and a claim for entitlement to service connection 
for a sinus disorder.  The Board notes that the veteran's 
migraine claim was received in July 1997, while her claim for 
service connection for a sinus disorder was received in March 
1998.  As both claims were filed prior to the institution of 
the VCAA, the veteran did not receive VCAA notification prior 
to the initial adjudication of either claim.  Instead, the RO 
provided VCAA notification in October 2002 and March 2004.  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was re-
adjudicated.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

As to the issue of an increased rating for a sinus disorder, 
the VCAA letters in this case did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the claim for service connection be 
granted.  In a March 2000 rating decision, the RO granted 
service connection for a sinus disorder, and the issue on 
appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for a sinus 
disorder in a March 2000 rating decision and later assigned 
an initial 30 percent disability rating effective March 15, 
2000.  Therefore, the VCAA letter served its purposes in that 
it provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's March 2001 notice of disagreement (NOD), 
the claimant took issue with the initial non-compensable 
rating prior to March 15, 2000 and the 30 percent disability 
rating thereafter and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
February 2002 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against service connection 
for migraine headaches and the assignment of a higher rating 
for sinusitis, therefore there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the issue of entitlement to service 
connection for migraine headaches, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
her claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  




Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran reported that her first headache 
occurred while on active duty during the Gulf War, after she 
was hit in the head with military rifle.  Her service medical 
records show that she reported with complaints of a frontal 
headache in August 1987.  In August 1990, the veteran was 
seen for severe headaches.  The report noted a 3-day 
treatment for headaches with a diagnosis of suspect vascular 
headaches.  Although the veteran reported during her 
separation examination in May 1991 that she experienced 
"frequent or severe headaches," and headaches were noted in 
the examiner's summary section of the veteran's report of 
medical history, the examiner noted on the report of medical 
examination that her head, nose, sinuses, and ears were 
"Normal."  

A medical report from April 1996 diagnosed the veteran with 
sinus headaches.  In August 1997, the veteran was diagnosed 
with a combination of migraine and tension headaches.  The 
veteran was afforded a VA examination in January 1998.  The 
veteran described a constant headache, with headaches of 
extreme intensity 2-3 times per month.  She was diagnosed 
with a chronic daily headache, mixed migraine and muscle 
tension type.  The examiner did not provide an etiological 
opinion.

In November 1999, the veteran reported headaches once per 
month, lasting for two weeks.  A VA examiner diagnosed the 
veteran with migraine headaches with an overlay of muscle 
tension headaches.  Once again, an etiological opinion was 
not provided.

An additional VA examination was provided in June 2003.  The 
examiner noted a review of the veteran's claims file.  At 
that time, the veteran noted that she was in constant pain, 
including during the examination.  The stated that she got 
bad headaches once or twice per week, and that symptoms such 
as intense pain, nausea, fuzziness in her right eye, and 
blindness in her right eye could occur.  According to the 
veteran, by the time she was seen in June 2003, she had 
already missed 66 hours of work due to this condition.  The 
examiner noted that the veteran had a history of tension 
headaches and intermittent migraine headaches.  It was also 
noted that the veteran did not appear to be in any discomfort 
during the evaluation.  Ultimately, the examiner opined that 
it was highly unlikely that the veteran's headaches were 
related to her reported inservice injury.

A VA outpatient report from February 2004 noted that the 
veteran had chronic, progressive headaches.  The examiner did 
not provide an etiological link to her period of active 
service.  An August 2004 VA report noted that the veteran 
suffered a recent exacerbation of headaches that could be 
secondary to a sinus infection.

Following a July 2006 VA examination, the examiner noted that 
headaches are a symptom associated with her service-connected 
sinusitis.  The examiner also stated that incapacitating 
headaches were not considered, as the veteran had never been 
admitted and was never prescribed bed rest.  The examiner 
stated that the veteran required outpatient antibiotic 
treatment for headaches approximately 4 times per year.  

In this case, the only etiological link to the veteran's 
period of active service came from the veteran herself.  The 
Board notes that the veteran can attest to factual matters of 
which she had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to her through her senses and is 
competent to report what she observed, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has stated that she was hit in the 
head with a rifle during active duty, that her headaches 
started at that time, and therefore her current headache 
disorder is related to her period of active duty.  The Board 
notes that veteran is competent to report that she has 
headaches.  However, she is not competent to provide an 
etiological nexus between any current headache disorder and 
service as such assessments are not simple in nature.  See 
Jandreau.

There is no competent medical evidence within the record to 
show any link between a current headache disorder and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of her headache 
disorder.  The VA examiners were unable to provide an 
etiological connection between her current headache disorder 
and service.  The opinions are competent as the examiners are 
medical professionals and they are also probative as they 
were based on the record.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  A claim of service connection requires 
competent evidence of an etiological nexus between current 
disability and service.  Not only is the veteran's record 
silent as to a positive nexus opinion, several VA examiners 
have noted that her headaches are actually a symptom of her 
sinus condition. Therefore, there is no nexus in this case 
between service and her current headache disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
migraine headache disorder.

While the veteran believes that her headache disorder is 
related to service, she has not presented any competent 
evidence to support her assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, while she is competent 
to provide evidence of symptoms, she is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

As there is no competent medical evidence of record 
suggesting a connection between her current headache disorder 
to service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.


Increased Rating

As noted above, this appeal arises from an original claim for 
compensation benefits and a March 2000 rating decision which, 
in part, granted service connection for sinusitis and 
assigned a non-compensable evaluation.  The veteran was 
subsequently assigned an increased rating to 30 percent, 
effective from March 15, 2000, in a June 2000 rating 
decision.

The issue of an increased evaluation for sinusitis arises 
from an original claim for compensation benefits.  As held in 
AB v. Brown, 6 Vet. App. 35, 38, (1993), where the claim 
arises from an original rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  As noted, in the case of Fenderson v. West, 
12 Vet. App 119 (1999), the Court emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, such as this one, in which 
the veteran expresses dissatisfaction with the assignment of 
an initial disability evaluation where the disability in 
question is service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Although the RO assigned separate rating 
evaluations for two different periods during this appeal, the 
Board had decided that a uniform rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 322 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).   In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513.  The rating criteria for sinusitis 
provides for a 10 percent rating when there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

A March 1996 medical report noted sinusitis, an April 1996 
report noted sinusitis as well, and an October 1996 medical 
report noted a recurrence of sinus symptoms with a history of 
sinus problems.  In November 1997, sinus problems were 
reported once again.

The veteran was scheduled for a VA ear, nose, and throat 
examination in November 1999.  However, the veteran failed to 
report.  Although a March 2000 rating decision granted the 
veteran's request for service connection, a non-compensable 
rating was assigned due to the lack of an opinion of record 
regarding the severity of her disorder.  

A VA contract examination was provided in April 2000.  At 
that time, the veteran complained of severe headaches, 
shortness of breath, difficulty breathing through her nose, 
and chronic sinusitis involving the maxillary sinuses and the 
right forehead sinus.  Headaches 2-3 times per month were 
reported, with each episode lasting 3-4 days.  She was not in 
need of a respirator.  The examiner noted a nasal obstruction 
of 75% in the right nostril and 50% in the left.  Sinus 
tenderness was observed, bilaterally, and nasal discharge was 
noted.  X-rays revealed a deviated septum and abnormal sinus 
congestion of the maxillary sinuses.  She was diagnosed with 
maxillary sinusitis, bilateral.  

The veteran underwent sinus surgery and septoplasty in 
September 2002.  A computerized tomography was conducted, 
revealing thickening in the maxillary sinuses and a severely 
deviated nasal septum obstructing the right middle meatus.  
The physician noted that the veteran had up to six sinus 
infections per year.

The veteran was afforded a VA examination in June 2003.  The 
examiner noted a review of the claims file.  At that time, 
her right and left ear canals were clear with normal tympanic 
membranes.  Her nose was clear anteriorly.  No pus or polyps 
were observed.  Her septum was fairly midline, with mild 
deviation to the left.  Nasal mucosa shoed mild to moderate 
erythema.  The oral cavity was clear with no obvious lesions.  
The prior diagnosis of maxillary sinusitis was confirmed.  
Past radiological abnormalities were noted, as was a May 2002 
computerized tomography scan which showed bilateral maxillary 
sinusitis.  The examiner noted that, upon review of the 
veteran's claims file, that she did experience frequent 
incapacitating episodes of sinusitis, and that it was rare to 
be as severely affected by sinusitis as the veteran appeared 
to be.  

A VA report from July 2003 showed no evidence of a sinus 
infection.  An August 2003 CT scan was clear, demonstrating 
post-surgical changes with widely patent maxillary ossea.  No 
evidence of chronic sinus disease or acute disease was 
observed.   A VA outpatient report from October 2003 noted 
that the veteran's sinuses were tender upon palpation.  
Another report that month stated that the veteran had a 
recurrent sinus infection.  In November of that year, she was 
seen on several occasions and treated with antibiotics for 
sinusitis.  

Another VA examination was provided in July 2006.  She 
reported less frequent sinus infections since her surgery.  
She reported the need to take antibiotics for sinus 
infections approximately 5 times per year.  She also stated 
that she had never experienced a sinus infection that 
required bed rest.  On examination, there was no evidence of 
any purulent discharge in any nasal cavity.  Turbinates were 
of normal size.  Examination of the ethmoidal area showed no 
evidence of purulent discharge or polyps or crusting.  All 
sinuses were tender upon palpation.  Ultimately, the examiner 
opined that the veteran did not have constant sinusitis.  
Instead, he diagnosed her with recurrent sinusitis with no 
evidence of purulent discharge or crusting.

Although the RO assigned separate disability ratings for two 
periods during the pendency of the veteran's appeal, the 
Board has not found evidence to demonstrate that the 
veteran's symptoms have significantly worsened at any point 
during the appellate period.  As noted, a 30 percent rating 
for sinusitis is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Although the veteran failed to appear 
for her first scheduled VA examination, the first ear, nose, 
and throat examination of record, performed in April 2000, 
reported sinus difficulty with headaches 2-3 times per month 
lasting 3-4 days at a time.  Based on that examination, the 
RO increased the veteran's disability rating to 30 percent, 
as that rating most closely approximated her symptomatology.  
During the course of the veteran's appeal, similar symptoms 
at similar intervals were documented.  The Board finds, based 
on a longitudinal review of the record, that it at least as 
likely as not that the veteran's experienced the same or 
similar symptoms during the pendency of this appeal.

Following sinus surgery in September 2002, the veteran has 
not experienced chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Instead, the veteran reported in July 
2006 that her sinus infections have decreased in frequency, 
and that she experiences severe symptomatology approximately 
5 times per year.  Therefore, the veteran's sinus symptoms 
have not met the criteria for a 50 percent disability rating.

Finally, the Board must address the veteran's ability to 
provide probative information concerning her symptoms of 
sinusitis.  While the veteran is competent to offer evidence 
as to the visible symptoms or manifestations of a disease or 
disability, her belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In this case, the Board has determined that the veteran's 
non-compensable rating prior to March 15, 2000 was not 
warranted, as a significant increase in sinus symptoms during 
the appellate period is not of record.  However, while the 
veteran believes that her symptoms warrant a rating in excess 
of 30 percent for the appropriate periods discussed above, 
the record is silent for evidence to support that contention.

Applying the appropriate diagnostic codes to the facts of 
this case, the Board finds that a rating of 30 percent for 
sinusitis prior to March 15, 2000 is warranted.  However, an 
evaluation in excess of 30 percent for the entire appellate 
period is not warranted, as the veteran's disability picture 
for sinusitis more closely approximated the criteria for a 30 
percent schedular rating during the entire period.




ORDER

Entitlement to service connection for migraine headaches is 
denied.

An evaluation of 30 percent, but no more, for sinusitis prior 
to March 15, 2000, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for sinusitis from 
March 15, 2000, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


